PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the February 18, 2016, judgments and sentences in Nassau County Circuit Court case numbers 2010CF86, 2010CF87, 2010CF89, 2010CF91, 2010CF92, 2015CF541, and 2016CF637. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.